Name: Commission Regulation (EEC) No 285/85 of 1 February 1985 correcting Regulation (EEC) No 277/85 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 85 Official Journal of the European Communities No L 30/9 COMMISSION REGULATION (EEC) No 285/85 of 1 February 1985 correcting Regulation (EEC) No 277/85 fixing the corrective amount applicable to the refund on cereals Whereas verification has revealed that one amount does not correspond to the measure submitted for the opinion of the Management Committee ; whereas the Regulation in question should therefore be corrected accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the third sentence of the second subparagraph of Article 16 (4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the third sentence of the second subparagraph of Article 4 ( 1 ) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 277/85 of 31 January 1 985 (4) fixed the corrective amount appli ­ cable to the refund on cereals ; Article 1 In the Annex to Regulation (EEC) No 277/85 in the entry against Common Customs Tariff subheading 10.01 B I, 'Common wheat, and meslin : Other : for exports to China' and under the column headed '5th period', '+ 6,00 ' is hereby replaced by '0 '. Article 2 This Regulation shall enter into force on 2 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . 4) OJ No L 28 , 1 . 2 . 1985, p. 57 .